 In the Matter Of UTAH POULTRY PRODUCERS COOPERATIVE ASSOCIATIONandINDEPENDENT UNION OF POULTRY EMPLOYEESIn the Matter Of UTAHPOULTRY PRODUCERS COOPERATIVE ASSOCIATIONandPOULTRY WORKERS,FISH HANDLERS,EGG CANDI.ERS,. FEED MmL-MEN AND CREAMERY WORKERS, LOCAL #311Cases Nos. R-1436 andR 1437,respectively.Decided September 21,1939PoultryFeedManufacturing Industry-Investigation ofRepresentatives:controversy concerning representation of employees:refusal of company torecognize either union as exclusive bargaining agent without certification byBoard-Unit Appropriate for Collective Bargaining:employees at feed-manu-facturing plant, including producer-members of a cooperative association,exclud-ing supervisory and managerial employees';employeesat poultryplant excluded ;history of separate collective bargaining at twoplants-Election OrderedMr. Paul S. Kuelthau,for the Board.Mr. Irwin Clawson,of. Salt Lake City, Utah, for the Association.Mr. Oscar W. Carlson;of Salt Lake City, Utah, for the Inde-pendent.Mr. R. L. Reese,of Salt Lake City, Utah, for Local #311.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 24, 1939, Independent Union of Poultry Employees,herein called the Independent, filed with the Regional Director forthe Twenty-second Region (Denver, Colorado) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Utah Poultry Producers Cooperative Asso-ciation, Salt Lake City, Utah, herein called the Association, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National,Labor Relations Act, 49 Stat.,449,.herein called the Act.On April 29, 1939, Poultry Workers, FishHandlers,Egg Candlers, Feed Millmen and Creamery Workers,15 N. L. R. B., No. 59.534 UTAHPOULTRY PRODUCERS COOPERATIVE ASSOCIATION535Local#311, herein called Local 311, filed a similar petition.OnMay 2, 1939, the Independent filed an amended petition.On June30, 1939, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board. Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.It further ordered that, pursuant to Article III, Section10 (c) (2), of said Rules and Regulations, the two cases be con-solidated for all purposes.On June 28, 1.939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Association, upon theIndependent, and upon Local 311.Pursuant to notice, a hearing was held on July 13 and 14, 1939,at Salt Lake City, Utah, before Thomas H. Kennedy, the Trial Ex-aminer duly designated by the Board. The Board, the Association,the Independent, and Local 311 were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Pursuant to leave granted by the Board, briefs were filedby Local 311 and by the Independent and have been considered bythe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT .1.THE BUSINESSOF THEASSOCIATIONUtah Poultry Producers Cooperative Association was incorporatedinUtah on February 2, 1925, and has its principal office and placeof business in Salt Lake City, Utah. It maintains a plant for themanufacture of poultry feed and the handling of eggs, and a ware-house, at 1800 Southwest Temple Street, and operates a plant inwhich poultry is killed and dressed at 45 West 7th South,' both inSalt Lake City. It further maintains and operates throughout theState of Utah and in two counties in Idaho approximately 20 servicecenters which distribute feed to and receive eggs from members ofthe Association.In the course of its business, the Association, at its SouthwestTemple plant, handles annually poultry feed worth approximately 536DECISIONSOF NATIONAL LABOR RELATIONS BOARD$1,450,000,10 per cent of which is distributed outside the State ofUtah,egg meats worth approximately$15,500,none of which are soldoutside the State, andeggsworth approximately$425,000, 20 percent ofwhich aresold outsideof Utah.At its7th South.plant ithandles each year poultry worth$517,000, 60 per cent of'which issold outside the State of Utah.During 1937 the gross value of the Association'sbusinesswas$8,900,000, and during 1938 its gross business totaled $6,300,000.It purchased,during 1938, -30 per cent of its wheat and barley, 10per cent of its oats, and all of its corn outside the State of Utah.All peat moss purchased in that year, 70,000' pounds,was importedfrom outside Utah.II.THE ORGANIZATIONS INVOLVEDIndependent Union of Poultry Employeesis anunaffiliated labororganization which admits to membership all employees of the As-sociation except administrative, supervisory, or managerial employees.Poultry Workers, Fish Handlers, Egg Candlers, Feed Millmen andCreamery Workers, Local No. 311, of Amalgamated Meat Cutters andButcher Workmen of North America, is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipemployees of the Association, excluding bookkeepers, office clerks,timekeepers, and managers of packers' branch houses.III.THE QUESTION CONCERNING REPRESENTATIONOn March 28, 1938, the Association entered into a closed-shopagreement with Local 311 covering employees in the poultry plant at45West 7th South, herein called the 7th South plant.This contractprovided that it should continue in force from year to year unless30 days' notice of termination be given, and it is at the presenttime in effect.On April 4, 1938, a similar contract was executedwhich applied to employees in the Southwest Temple plant but whichexpired, according to its terms, in 1 year. It has not been renewed.On January 9, 1939, a majority, of the Southwest Temple employeesauthorized the Association to check off dues to the Independent.OnApril 13, the Independent sent to Local 311 a notice bearing the sig-natures of 45 persons who withdrew from Local 311 and canceledtheir selection of it as their agency for collective bargaining.Onthe same date the Independent gave written notice to the Associationthat it represented a majority of the, employees at the SouthwestTemple plant and requested the Association to negotiate with it forthe employees at that plant.The Association replied by letter that,.since it was faced with claims of, two unions, it would not negotiatewith either unless it had been certified by the Board. UTAH POULTRY PRODUCERS COOPERATIVE ASSOCIATION537The Independent makes no claim of representation at. the 7thSouth plant, where the Association is bound by the closed-shop con-tractwith Local 311.Local 311 took the position at. the -hearingthat, in the event the Board should find inappropriate the unit forwhich it contended, consisting of the two plants together, it did not,desire to be certified for the employees in the 7th South plant alone.As set forth below, we are finding that the employees at the twoplants together do not constitute a single appropriate unit.We ac-cordingly find that there is no question concerning representation ofemployees at the 7th South plant of the Association.We find that a question has arisen concerning representation ofemployees of the Company at its Southwest Temple plant.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Associa-tion described in Section I above, has a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe- Association has approximately 6,000 members, located forthe most part in Utah, who sell eggs to the Association and buy feedfrom it.The members in each geographical area each year electone,, representative to the board of directors which in turn appointsfrom its membership an executive committee to conduct the businessand exercise the'corporate functions of the Association.,The Asso-ciation employs about 10 of the active producer-members in its South-west Temple plant.Local 311 contends that they should not be in-cluded in the bargaining unit.The Independent seeks their inclu-sion. 'The evidence shows that these employees receive no additionalsalary and have no special privileges by reason of their membershipin the Association.Their employment with the Association is inno way connected with nor influenced by the fact that they happento be among the 6,000 producers who sell products to the cooperative.In short, they are ordinary employees who happen also to have deal-ings with the Association on the side.We find that the producer-members should be included within the unit for collective bargaining.Local 311 takes the position that employees of both the SouthwestTemple' plant and the 7th South plant, excluding foremen, officeemployees, and producers, should be combined in one unit.The In-dependent maintains that the plants should be considered separately 538DECISIONSOF NATIONAL LABOR RELATIONS BOARDand seeks to establish the appropriateness of a unit consisting of allemployees at the Southwest Temple plant, excluding supervisory andmanagerial employees.The types of work performed by employeesat the two plants,which are about a.mile apart,are substantiallydifferent.The history of collective bargaining and organizationalactivity for the two plants indicates that they have always beenconsidered.separately.In fact,Local 311,which now seeks to com-bine employees of the two plants in one unit, has recently had sep-arate contracts with the Association for each plant,as indicatedabove.The evidence shows that a majority of the employees at the7th South plant are members of. Local 311,and that a majority ofthose at the Southwest Temple plant have withdrawn from member-ship in Local 311, have formed an Independent Union, and havesought to establish a differentbargaining agency.We find thatunder the circumstances in this case the two plants should not becombined in one unit for the purpose of collective bargaining.The Association owns a grain elevator,called the Lakeside Mill,which is located in Salt Lake City and which employs only one non-supervisory employee.This elevator is considered by all parties as apart of the Southwest Temple plant.We find that this employee.should be included within the unit of Southwest Temple employees.There were introduced in evidence pay rolls of the Association forboth plants dated April 29, May 13, and July 1, 1939.The July 1pay roll for the Southwest Temple plant includes the names of H. M.Blackhurst, manager of the feed department and assistant managerof the Association;Ray Brady,foreman of the night crew; R. L.Cottrell,shift foreman in the manufacturing unit of the mill; DaleW. Ford, foreman and supervisor of the sack-cleaning department;Fred Knudsen, foreman of the feed mill; and Delmar Duncan, fore-man of the ' Lakeside Mill. These employees are unquestionablysupervisory and will be excluded from the unit.We find that the employees of the Association at its SouthwestTemple plant and Lakeside Mill, including those who are membersof the Association,but excluding supervisory and managerial em-ployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to. the employees of theAssociation the full benefitof their rightsto self-organization andcollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Independent introduced at the hearing membership cards of68 of the approximately 70 non-supervisory employees of the Associa-tion at the Southwest Temple plant. It requests certification uponthis showing.However, all employees of the Southwest Temple UTAH POULTRY PRODUCERS COOPERATIVE ASSOCIATION539plant must have been members of Local 311 under the closed-shopcontract for that plant.We find that the question which has arisen concerning the repre-sentation of employees of the Association can best be resolved by theholding of an election'by secret ballot.'We shalldirect that thoseeligible to vote shall be employees within the appropriate unit dur-ing''thepit'-roll"'?^erioct'"immedia't'ely"Election.Local 311. did not indicate whether or not it would desire to appearon a ballotin an election conducted in such a unit as we have foundappropriate.We shall direct that it be placed thereon,and if, with-in 5 days from the date of our Direction,it notifies the Board thatitdoes not desire to be named on the ballot,we shall amend ourDirection accordingly.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS qF LAW1.A question affecting commerce has. arisen concerning the repre-sentation of employees of Utah Poultry Producers Cooperative As-sociation at its Southwest Temple plant and Lakeside Mill, Salt LakeCity, Utah, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.2.The employees of the Association at its Southwest Temple plantand Lakeside Mill, including those who are members of the Associa-tion, but excluding supervisory and managerial employees, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.No question has arisen concerning the ' representation of em-ployees of Utah Poultry Producers Cooperative Association in itsplant at 45 West 7th South, Salt Lake City, Utah, within the mean-ing of Section 9 (c) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIREGIED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withUtah Poultry Producers Cooperative Association, Salt Lake City,Utah, an election by secret ballot shall be conducted within'Matter of The Cudahy Packing CompanyandUnitedPackinghouseWorkers ofAmerica, et at.,13 N. L. R. B. 526. 540DECISIONSOF- NATIONAL LABOR `RELATIONS BOARDtwenty (20) 'days from the date of this Direction under thedirection and supervision of the Regional Director for the Twentysecond Region, acting in this 'matter as agent for the NationalLabor' Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all employees oil the Southwest Templeplant and Lakeside Mill of Utah Poultry' Producers` Cooperative As-sociation whose names appear upon the pay roll of the Associationfor the pay-roll period immediately preceding this Direction, in-'eluding employees who are members of the Association and includingthose who did not work during such pay-roll period because theywere ill or on vacation, and employees who were then or have sincebeentemporarily laid'off, but excluding supervisory and managerialemployees and those who have since quit or been discharged for cause,to determine whether they desire to be represented by IndependentUnion of Poultry Employees, or by Poultry Workers, Fish Handlers,ofAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither.SAME,TITLE]AMENDMENT TO DIRECTION OF ELECTIONOctober 3, 1939On September 21, 1939, the. ;.National Labor Relations Board,herein called the Board, issued a Decision and. Direction of Electionin the above-entitled proceeding, directing that an election be con-ducted within twenty (20) days from the date of the Direction, andproviding that if, within five (5) days from the date of the Direction,Local #311 should notify the Board that it does not desire to benamedon the ballot, the Direction would be amended accordingly.The Board, having been advised by Local #311 that it does notdesire to be named on the ballot, hereby amends the Direction ofElection issued. on September 21, 1939, by striking therefrom thewords "whether they desire to be represented by Independent Unionof Poultry Employees, or by Poultry Workers, Fish Handlers, EggCandlers, Feed Millmen and Creamery Workers, Local #311, ofAmalgamated Meat Cutters and .Butcher Workmen of North,Amer-ica, affiliated with the American Federation of Labor, for the pur-poses of collective bargaining, or by neither" and substituting thereforthe words "whether or not they desire to be represented by Inde-pendent Union of Poultry Employees for the purposes of collectivebargaining."15 N. L.R. B., No. 59a.